Conviction for manufacturing intoxicating liquor, punishment one year in the penitentiary.
Upon reliable information that certain drunk men were driving a car on the public streets, three officers searching for said parties observed in front of appellant's place a car bearing the number given them as that of the car so operated. Appellant's place was known locally as the Blue Gate, and upon observing the car the officers opened the door and entered the front room. They found two drunk men in the room, whom they arrested. Appellant and two others were present and all the party were asked to go to the courthouse, and went. The officers expressly disclaim having arrested appellant at that time, and there is no suggestion in the testimony of any of the others that he was so arrested. After getting to the courthouse it appears that an affidavit for search warrant was duly and correctly made, on authority of which a warrant was issued in the execution of which a search of appellant's premises was made and a quantity of mash, intoxicating liquor, and equipment for making same, were found.
Objection was made to the testimony of what was found as a result of said search. Eight bills of exception appear in the record, all substantially complaining of some phase of this question. Bill No. 1 was taken to the action of the court in allowing the sheriff to state what was turned over to him after the search, as a result thereof, the objection being based on the proposition that the original entry into appellant's house was illegal. The bill manifests no illegal entry. It shows nothing save that three officers opened the door to appellant's *Page 575 
residence and merely stepped in, and that they had no search warrant. The allegation of this fact merely presents the conclusion that the entry was illegal, and falls far short of the requirements in regard to bills of exception, that facts be stated which would make this court know the truth of the objection — in this case, that the entry was in violation of law. So, also, of bill of exceptions No. 2 which was taken to the admission of the testimony of the constable as to what was found in the house of appellant as the result of the search made under the warrant, which bill merely sets forth the objection made and fails to state any fact supporting the conclusion stated in such objections. The same thing is true of bills Nos. 3 and 5. Each of the above bills is approved with the statement that the court's qualification to bill of exceptions No. 7 must be considered as appended to them. The last named bill sets out that the officers entered appellant's house in search of men who had been reported as driving a car while intoxicated, and that the purpose of the entry was to find these men; that they were in appellant's house, and both were drunk; that the officers were not looking for appellant, nor anything in his house save said men. We are of opinion that the right of the officers to arrest without a warrant the men who were found drunk in their presence, cannot be denied, nor can their right be questioned to pursue and arrest without warrant men whose commitment of a felony had been shown to them by satisfactory proof of credible persons, if there was reasonable ground for believing the offenders were about to escape, or there was no time to procure a warrant. When the testimony objected to in this bill was offered, it evidently appeared to the trial court to be admissible for one or both of the above reasons, and we perceive no showing of any facts in the bill manifesting that the court was not correct in his conclusion. The bills were accepted with the qualification attached thereto by appellant. We think same shows no error.
Bills of exception Nos. 8 and 9 set out complaint of two witnesses that no probable cause was shown in the affidavit for search warrant, and hence the testimony of what was found by the search under the warrant issued thereon, was not admissible. Examination of the affidavit set out in each bill shows same to state as the facts upon which the affidavit was made — that the officers traced a drunk man to appellant's house and found therein a number of men, one of whom was appellant, having before them beer and intoxicating liquor, and that appellant had such liquor and containers and instrumentalities for making *Page 576 
liquor in his possession at such place. We think this a sufficient statement of the facts in said affidavit, and that the bill shows no error.
Bill of exceptions No. 10 was taken to the admission in evidence of the articles found by the officers in their search under the warrant. It follows from what we have said above that in our opinion the objection was without foundation, and that the bill has no merit.
Believing that no error appears, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.